Citation Nr: 1541127	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO) which, in pertinent part, denied service connection for hearing loss.  In July 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted secondary to his significant in-service aircraft-related noise exposure.  

An April 2013 VA treatment record states that the Veteran was being scheduled for a hearing loss consultation.  Clinical documentation of such audiological evaluation, if conducted, is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hearing loss disability after April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2013.  

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

